Appeal by the defendant from a judgment of the Supreme Court, Kings County (Hooper, J.), rendered March 31, 1982, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find it was legally sufficient to establish the defendant’s guilt. Contrary to the defendant’s contentions, the evidence adduced at trial established that on February 3,1976, four armed men committed a robbery in the friary of St. Michael’s Roman Catholic Church in Brooklyn, and during the course of the robbery shot and killed Father Pancratius Krieg. The forensic evidence, i.e., fingerprints which placed the defendant at the scene, and the defendant’s "jailhouse confession” to a cellmate, clearly established the defendant’s participation in the robbery and further established beyond a reasonable doubt that it was he who shot and killed Father Krieg. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
We have examined the defendant’s remaining contentions and find them to be either unpreserved for appellate review (see, CPL 470.05 [2]) or without merit. Mollen, P. J., Spatt, Sullivan and Rosenblatt, JJ., concur.